Citation Nr: 1423255	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-49 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating (evaluation) in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen service connection for lumbar spondylosis (a low back disability).

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left knee disability, to include osteoarthritis and meniscus tear.
  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1968 to March 1971.    

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Waco, Texas, Regional Office (RO).  The RO determined that new and material evidence had not been received to reopen service connection for low back strain.  The RO also denied service connection for left knee osteoarthritis and granted service connection for PTSD, assigning a 30 percent initial rating effective October 24, 2007.
 
In August 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO), at the Waco, Texas, RO.  A transcript of the hearing is of record.

In March 2009, the Veteran entered a notice of disagreement with the initial rating for PTSD assigned in the January 2009 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized the issue as entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issues of service connection for a low back disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period prior to September 2, 2011, the PTSD was productive of no more than occupational and social impairment with intermittent depressed mood, infrequent panic attacks, nightmares, anxiety, chronic sleep impairment, mild memory loss, flashbacks, angry outbursts without violence, and social avoidance.

2.  For the initial rating period prior to September 2, 2011, the PTSD has not been characterized by occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintain effective social relationships.

3.  For the initial rating period from September 2, 2011, the PTSD was productive of no more than occupational and social impairment with insomnia, nightmares, flashbacks, depressed mood, irritability, social avoidance, abnormal speech, memory impairment, disturbances of motivation and mood, deteriorated personal appearance, hypervigilance, difficulty concentrating, and difficulty in establishing and maintaining effective social relationships.

4.  For the initial rating period from September 2, 2011, the PTSD has not been characterized by occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood due to symptoms such as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; and an inability to establish and maintain effective relationships.

5.  In an unappealed May 2005 rating decision, the RO denied service connection for a low back disability, finding that new and material evidence had not been submitted.    

6.  The Veteran did not submit a substantive appeal to the May 2005 rating decision within one year of issuance of the decision.

7.  Evidence received since the May 2005 rating decision relates to an unestablished fact of nexus to service that is necessary to substantiate entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 30 percent for PTSD for the rating period prior to September 2, 2011 have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 
50 percent rating for PTSD for the rating period from September 2, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an initial rating in excess of 50 percent for PTSD for the rating period from September 2, 2011 have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

4.  The May 2005 rating decision denying service connection for a low back disability became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

5.  New and material evidence has been received to reopen service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.156, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a January 2008 letter, the RO provided pre-adjudication notice to the Veteran regarding the information and evidence necessary to substantiate the initial claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements.

Because the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required as to that issue.  The United States Court of Appeals for the Federal Circuit and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA's duty to assist has also been met.  The Veteran has been afforded VA examinations in November 2008 and September 2011 to evaluate the service-connected PTSD.  In Turk v. Peake, 21 Vet. App. 565, 570 (2008), the Court held that an appeal for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655(b); therefore, the initial rating issue will be rated upon the evidence of record.  The Board finds that the November 2008 and September 2011 VA examinations are adequate for rating purposes because each was performed by a medical professional, was based on the Veteran's history and symptomatology, and was based on a thorough examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

During the August 2011 DRO hearing, to assist the Veteran, the DRO conducting the hearing fully explained the issues on appeal and directed questions to the Veteran and the Veteran's wife to fully explore the basis for the claimed entitlement.  See 38 C.F.R. § 3.103(c)(2) (2013).  Specifically, the DRO clarified for the record the issues on appeal.  The DRO solicited lay statements from the Veteran and the Veteran's wife regarding PTSD symptoms, which addressed the PTSD initial rating issue.  The DRO solicited lay statements from the Veteran regarding any in-service injuries to the left knee and lower back and continuity of symptoms since service separation, addressing relationship (nexus) to service, including evidence substantiating the reopening of service connection for lumbar spondylosis.  Regulatory requirements under 38 C.F.R. § 3.103(c)(2) have been satisfied.

The claims file and the Veteran's Virtual VA folder appear to contain all available evidence pertinent to the appeal.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal and the record contains sufficient evidence to make a decision on the appeal.  The service treatment records are included in the claims file and available post-service treatment records identified as relevant to the Veteran's claim, including VA examination reports, have been obtained or otherwise submitted.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

With respect to new and material evidence claims, the Court has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, because the Board is reopening service connection for a low back disability, additional discussion of VA's compliance with VCAA duties to notify and assist is unnecessary.  

Disability Rating Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012).  The Board has reviewed all the evidence in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

Disability ratings are determined by comparing a veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  A 30 percent rating will be assigned for PTSD which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (DSM-IV) (4th ed. 1994).  

A score of between 31 and 40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  

A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The U.S. Court of Appeals for the Federal Circuit has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA may rely on both symptoms and degree of occupational and social impairment rating criteria when rating a veteran's psychiatric disorder.  The Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan, 16 Vet. App. at 442.

Initial Disability Rating for PTSD

In January 2009, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective October 24, 2007.  The Veteran entered a notice of disagreement as to the initial rating assigned, contending that an initial rating in excess of 30 percent was warranted for the service-connected PTSD.  The Veteran has asserted during the appeal that the PTSD symptoms and impairments more nearly approximate a 50 percent disability, considering his sleep disturbances, social avoidance, and memory difficulties, among other PTSD symptoms.  

Rating Period Prior to September 2, 2011

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's symptoms and degree of occupational and social impairment caused by PTSD more closely approximates the next higher 50 percent disability rating for the initial rating period prior to September 2, 2011.  For the initial rating period prior to September 2, 2011, the PTSD was manifested by depressed mood, infrequent panic attacks, nightmares, anxiety, chronic sleep impairment, mild memory loss, flashbacks, angry outbursts without violence, and social avoidance.  The GAF scores ranged from 50 to 52.  For this period, the PTSD does not demonstrate or more nearly approximate occupational and social impairment, with reduced reliability and productivity.

The evidence weighs against finding that the Veteran's occupational and social impairment was so severe due to PTSD symptomatology to warrant a higher 50 percent rating for the initial rating period prior to September 2, 2011.  The Veteran has been unemployed since 1999, after a work-related back injury, not due to the PTSD symptoms or impairment; therefore, the foregoing discussion will focus on the Veteran's occupational and social impairment due to PTSD symptomatology.

Regarding occupational and social impairment for this period, the evidence shows that the Veteran has been able to maintain social relationships with his wife and fellow PTSD group therapy members.  At a November 2008 VA PTSD examination, the Veteran reported having few social contacts outside of family.  At the August 2011 DRO hearing, the Veteran testified that he gets along very well with fellow PTSD group therapy members.    

The record reflects that the Veteran has experienced social isolation, depressed mood, and angry outbursts.  At the August 2011 DRO hearing, the Veteran's wife testified that the Veteran experiences crying spells and that, "now and then," the Veteran has some anger issues.  She stated that when they have visitors at their home, the Veteran has at times stated things like, "I kill people all the time," referencing his military service.  At the November 2008 VA PTSD examination, when asked to report on his mood, 10 being the best mood and 1 being the worst mood, the Veteran reported his mood as a 3.  

The record also reflects that the Veteran has experienced chronic sleep impairment, nightmares, mild memory loss, anxiety, and infrequent panic attacks.  At the August 2011 DRO hearing, the Veteran's wife testified that she and her husband sleep in separate rooms due to his insomnia and the Veteran testified to recurrent insomnia and nightmares.  The Veteran's wife also testified that the Veteran has been forgetful at times.  At the November 2008 VA PTSD examination, the Veteran reported experiencing panic attacks twice per month in the wider context of anxiety symptoms.

At the November 2008 VA PTSD examination, the Veteran reported mood swings, social isolation, depressed mood, hypervigilance, poor frustration tolerance, and irritability to stress exposure.  In the November 2008 VA PTSD examination report, the VA examiner noted social and interpersonal relationship is impaired, but that the Veteran's entire family role functioning is intact.  The VA examiner noted proper affect, no impaired thinking or communication, and normal speech, concentration, and memory.  The VA examiner also deemed intact the Veteran's ability to maintain personal hygiene and other activities of daily living.  The VA examiner assigned a GAF score of 50.  The VA examiner also assigned a GAF score of 52 for the year preceding the November 2008 VA PTSD examination.

A 30 percent rating for PTSD represents occasional occupational and social impairment, whereas the next-higher 50 percent rating is characterized by reduced reliability and productivity in occupational and social life.  The Board finds the degree of occupational and social impairment demonstrated for the period prior to September 2, 2011 is fully contemplated by the 30 percent disability rating.  At the August 2011 DRO hearing, when asked which PTSD symptom caused him the most difficulty in daily living, the Veteran replied, "I just mostly have nightmares."  Given the lack of interference with the Veteran's activities of daily living, and given the Veteran's ability to maintain effective social relationships with his wife and PTSD group therapy members, the PTSD does not warrant an initial rating higher than 30 percent for the period prior to September 2, 2011.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evidence shows that the occupational and social impairment based on PTSD symptoms, as a whole for this period, are contemplated by the 30 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  As discussed above, the Veteran has experienced symptoms or impairments such as: depressed mood, anxiety, panic attacks twice monthly, chronic sleep impairment, nightmares, mild memory loss, flashbacks, angry outbursts without violence, and social avoidance.  The Veteran's reported history of hypervigilance does not appear to interfere with routine activities, and the Veteran has not made that contention.

A 50 percent rating for PTSD is not warranted for the initial rating period prior to September 2, 2011, because the Veteran's PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintain effective social relationships.  38 C.F.R. § 4.130. 

The Board has weighed and considered the GAF scores during the entire rating period as evidence in reaching its conclusion.  The November 2008 VA examiner assigned a GAF score of 50 and a GAF score of 52 for the preceding year, denoting moderate difficulty in social functioning.  The Board finds that the assigned GAF scores are inconsistent with the lay and medical evidence of record demonstrating the Veteran's ability to establish and maintain social relationships, including family relationships and successful participation in PTSD group therapy; therefore, the GAF scores of 50 and 52 are afforded less weight than the other specific evidence, namely, reports of symptoms and clinical findings, demonstrating actual symptomatology and degree of actual social impairment for the relevant appeal period.

In summary, the Board finds that the manifestations of the Veteran's PTSD do not meet or more nearly approximate the schedular criteria for a higher initial rating than 30 percent for the initial rating period prior to September 2, 2011.  For this period, the PTSD symptoms and functional (social) impairment are fully contemplated by the 30 percent rating.  For these reasons, the Board finds that the weight of the evidence is against the assignment of a higher initial rating in excess of 30 percent on a schedular basis for the initial rating period prior to September 2, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

Rating Period from September 2, 2011

After a review of all the evidence, the Board finds that the Veteran's symptoms and degree of occupational and social impairment caused by PTSD more nearly approximate the criteria for a higher 50 percent disability rating.  For the initial rating period from September 2, 2011, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood; abnormal speech; impaired memory; impaired judgment; disturbances of motivation and mood; infrequent panic attacks; and difficulty in establishing and maintaining effective work and social relationships.  For the rating period from September 2, 2011, the reported GAF score was 55, which is consistent with the degree of occupational and social impairment and symptomatology contemplated by a 50 percent disability rating.  

At the September 2011 VA PTSD examination, the Veteran reported that he does not socialize with other people much and that he does not like crowds and being around a lot of people for fear of conflict.  The Veteran also reported that he had been active in church "all his life," but that he had no longer had any interest in attending church.  The Veteran further reported that he had not been to PTSD group therapy for fear of being involved in an accident.  The Veteran's wife reported that the Veteran's appearance has deteriorated over the past several months prior to the September 2011 VA examination.  She further reported that the Veteran has difficulty concentrating, frequently forgets to take his medication, and frequently forgets the activity in which he is currently engaging.

On the September 2011 VA PTSD examination report, the VA examiner noted that the Veteran exhibited depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; impairment of short- and long-term memory; abnormal speech; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective social relationships; difficulty in adapting to stressful circumstances; and neglect of personal appearance.  The VA examiner also noted that the Veteran had decreased motivation and increased depression after the recent deaths of his mother, aunt, and friend.  The VA examiner concluded that the Veteran's symptom severity presented at the September 2011 examination is likely higher than over the past year due to restricted activity with severe heat and several recent deaths of family and friends.  The Veteran reported that he felt increased PTSD symptoms were related to deaths which trigger stressful Vietnam experiences.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial disability rating of 50 percent for PTSD, but no higher, have been met for the initial rating period from September 2, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  A 50 percent rating for PTSD represents reduced reliability and productivity in social life, whereas the next-higher 70 percent rating is characterized by significant deficiencies in occupational and social life manifested by, for example, an inability to establish and maintain effective relationships.

Given the Veteran's ability to establish and maintain effective social relationships, with family, the PTSD does not warrant a rating higher than 50 percent for the initial rating period from September 2, 2011.  38 U.S.C.A. §§ 1155; 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 70 percent rating for PTSD is not warranted for the initial rating period from September 2, 2011 because the Veteran's PTSD has not been characterized by social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, due to such symptoms as:  obsessive rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the Veteran's ability to function independently, appropriately and effectively; spatial disorientation; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The record does report neglect of personal appearance and difficulty in adapting to stressful circumstances; however, even when considering these symptoms, the Veteran's PTSD, as a whole, from September 2, 2011, more closely approximate the 50 percent rating given the Veteran's ability to maintain social relationships.  The Veteran's overall PTSD picture is not characterized by significant deficiencies in most areas as contemplated by the 70 percent PTSD rating at any time during the initial rating period from September 2, 2011.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The Board has weighed and considered the GAF scores during the entire rating period as evidence in reaching its conclusion.  The GAF score at the September 2011 VA psychiatric examination was 55, denoting moderate difficulty in occupational and social functioning, which is consistent with the evidence of record, or moderate symptoms.  Although the Veteran experiences PTSD symptoms that impair social functioning and mood, the Board finds that the Veteran's PTSD is not productive of occupational and social impairment with deficiencies in most other areas, such as family relations, and these do not impair the ability to function independently.  As such, in viewing the evidence of record in its entirety, the Board finds that for the period from September 2, 2011 the Veteran's overall disability picture most closely approximates that contemplated by a 50 percent rating.  Accordingly, the Board finds that a disability rating of 50 percent, but no higher, is warranted for the initial rating period from September 2, 2011.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also evaluated whether the issue should be referred for consideration of an extra-schedular rating for PTSD under 38 C.F.R. § 3.321(b)(1). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe all the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which is manifested by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass mild to moderate social impairment and symptoms which fall within the diagnostic criteria for a 30 percent evaluation for the initial rating period prior to September 2, 2011, and within the diagnostic criteria for a 50 percent evaluation for the initial rating period from September 2, 2011. 

For the initial rating period prior to September 2, 2011, the Veteran's PTSD was productive of no more than occupational and social impairment with symptoms or impairments of intermittent depressed mood, infrequent panic attacks, nightmares, anxiety, chronic sleep impairment, mild memory loss, flashbacks, angry outbursts without violence, social avoidance.  

For the initial rating period from September 2, 2011, the Veteran's PTSD was productive of no more than occupational and social impairment with insomnia, nightmares, flashbacks, depressed mood, irritability, social avoidance, abnormal speech, memory impairment, disturbances of motivation and mood, neglected personal appearance, hypervigilance, difficulty concentrating, difficulty in establishing and maintaining effective social relationships.

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are like or similar to examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall social impairment.  For these reasons, the Veteran's PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.

New and Material Evidence Legal Criteria

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Reopening Service Connection for a Low Back Disability

In a May 1971 rating decision, the RO first denied service connection for a low back disability, finding that, although an injury was sustained to the low back in service, there was no current residual disability.  The Veteran did not submit a notice of disagreement within one year of issuance of the May 1971 rating decision, and no additional relevant evidence was received within one year of the May 1971 rating decision; therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  The evidence before the RO at the time of its May 1971 decision consisted of service treatment records.  In subsequent February 1989, May 1996, and February 2002 decisions, the RO denied reopening service connection, 

finding that new and material evidence had not been submitted.  The Veteran did not submit a notice of disagreement within one year of issuance of the February 1989, May 1996, and February 2002 decisions, and no additional relevant evidence was received within one year of each decision; each of these decisions became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.

In a May 2005 rating decision, the RO denied service connection for a low back disability, finding that new and material evidence had not been submitted.  The Veteran did not submit a notice of disagreement within one year of issuance of the May 2005 rating decision and no additional relevant evidence was received within one year of the May 2005 rating decision; therefore, it also became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  The evidence before the RO at the time of the May 2005 rating decision consisted of post-service VA treatment records.  

For evidence to be new and material, it would have some tendency to show a current disability.  In March 2008, the Veteran filed the current claim to reopen service connection for a low back disability.  In support of his claim, the new evidence associated with the record since the May 2005 rating decision includes a September 2011 VA back examination, post-service treatment records, and the Veteran's lay statements.

The Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156 to reopen service connection for a low back disability have been received.  The September 2011 VA back examination report is new and material as it relates to an unestablished fact necessary to substantiate service connection for a low back 

disability; specifically, it constitutes some evidence of a current low back disability and possible relationship (nexus) to service.  Accordingly, service connection for a low back disability is reopened.


ORDER

An initial disability rating in excess of 30 percent for PTSD, for the initial rating period prior to September 2, 2011, is denied; a 50 percent rating, but no higher, for the initial rating period from September 2, 2011, is granted. 

New and material evidence having been received, the appeal to reopen service connection for a low back disability is granted.


REMAND

Service Connection for a Low Back Disability

The Veteran contends service connection for a low back disability is warranted because his current low back disability, lumbar spondylosis, is related to an injury he sustained in service and generally related to completing over 50 airborne jumps as a paratrooper in service.

In a September 2011 VA back examination report, the VA examiner noted that the Veteran had complaints of back pain in service and that the Veteran had been a paratrooper.  The VA examiner opined that the current low back disability is less likely than not related to service, attributing the current disability to a post-service 1999 job injury and age; however, in support of her opinion, the VA examiner noted the lack of evaluation or treatment of the back between the Veteran's service separation and the 1999 job injury, and did not discuss a March 1995 back X-ray revealing degenerative changes and narrowing of L3-L4 and L5-S1 disc spaces.  For this reason, an addendum nexus opinion is required.  When VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. 303.

Service Connection for a Left Knee Disability

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's service connection claim for a left knee disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding whether an event, injury, or disease occurred in service, the service treatment records reveal that the Veteran sustained a leg injury; however, they do not indicate which leg was injured.  At the August 2011 DRO hearing, the Veteran testified that he injured his left knee after carrying railroad ties and after completing more than 50 Airborne jumps as a paratrooper.

Regarding persistent or recurrent symptoms of current disability, at the August 2011 DRO hearing, the Veteran testified that the left knee symptomatology he experienced in service "never got any better."  He further testified that he sought treatment in 1972 or 1973 for his left knee at the Kansas City, Missouri, VA Medical Center. 

Regarding an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, the leg injury in service and a liberal construction of the Veteran's lay statements suggests that the Veteran contends that he continuously experienced the same symptomatology related to the left knee that he experienced in service to the present time.  The Board notes that absent from the record are complaints or treatment for the left knee until a July 1992 post-service VA treatment note conveying that the Veteran reported a 1970 left knee injury and bilateral knee pain "off and on since service."  The VA physician in 1992 noted moderate left knee patellofemoral crepitation and a positive McMurray's test (used to evaluate individuals for tears in the meniscus of the knee).

As there is no competent medical opinion on the question of whether the current left knee disability is related to the in-service injury and reported events of more than 50 Airborne jumps as a paratrooper, there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  In light of the "low threshold" for a medical opinion as announced in McLendon, the Board finds that a remand for a VA examination and medical opinion is necessary to help determine if the current left knee disability is etiologically related to service.

Accordingly, the issues of service connection for a low back disability and left knee disability are REMANDED for the following actions:

1.  Associate with the claims file any VA treatment records pertaining to the left knee that is not already of record, including medical records from Kansas City VA Medical Center for the years 1971 to 1973.

2.  Request that the medical examiner who conducted the September 2011 VA back examination review the evidence in the claims file and provide an addendum medical opinion (another examination of the Veteran is not required).  If the September 2011 examiner is not available, obtain the requested information from another competent examiner.  The relevant documents in the claims file should be made available to and reviewed by the examiner.

In assessing the relative likelihood as to origin and etiology of the low back disability, the examiner should express the following opinion:

Is it as likely as not (i.e., to at least a 50-50 degree of probability) that the current low back disability is causally or etiologically related to service?  The reviewing examiner should specifically discuss the March 1995 back X-ray revealing degenerative changes and narrowing of L3-L4 and L5-S1 disc spaces.

The examiner should provide a rationale for any such conclusion set out in the report.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Schedule the Veteran for a VA knee examination to ascertain the current diagnosis of the left knee and its likely etiology.  All relevant documents associated with the claims file should be reviewed by the VA examiner in connection with the examination.

In assessing the relative likelihood as to origin and etiology of the Veteran's left knee disability, the examiner should express the following opinion:

	Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current left knee disability is causally or etiologically related to service?  In answering this question, the examiner should specifically note and discuss the Veteran's reported in-service injury after carrying railroad ties and after completing more than 50 Airborne jumps as a paratrooper.  The examiner should also note and discuss the lack of continuous left knee symptomatology or treatment since service separation until July 1992.

The examiner should provide a rationale for any such conclusion set out in the report.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


